Opinion filed October 18, 2018




                                                 In The

            Eleventh Court of Appeals
                                             ___________
                                      No. 11-17-00186-CV
                                             ___________

            DAVID MEISELL ET AL., Appellants
                         V.
    ECTOR COUNTY HOSPITAL DISTRICT ET AL., Appellees

                          On Appeal from the 161st District Court
                                   Ector County, Texas
                          Trial Court Cause No. B-16-12-1180-CV

                           MEMORANDUM OPINION
        Appellants have filed in this court an unopposed motion to dismiss this appeal.
Appellants state that “[a]ll claims have now been settled or otherwise resolved,” and
Appellants request that this court dismiss this cause. In accordance with Appellants’
request, we dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).
        The motion to dismiss is granted, and the appeal is dismissed.


October 18, 2018                                                            PER CURIAM
Panel consists of: Bailey, C.J.,
Willson, J., and Wright, S.C.J.1
Willson, J., not participating.
        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.